United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Battle Creek, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1665
Issued: June 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 27, 2008 appellant, through counsel, filed a timely appeal from an April 28,
2008 merit decision of an Office of Workers’ Compensation Programs’ hearing representative
who affirmed an August 28, 2007 decision modifying a March 11, 2003 loss of wage-earning
capacity decision, terminating appellant’s compensation benefits and denying her recurrence of
disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of this claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to modify the March 11,
2003 wage-earning capacity determination as of September 1, 2007; (2) whether the Office
properly terminated medical benefits effective September 1, 2007; and (3) whether appellant
established that she sustained a recurrence of total disability commencing June 20, 2006 causally
related to her January 13, 1999 employment injury.

FACTUAL HISTORY
On January 13, 1999 appellant, then a 43-year-old housekeeping aid, sustained injury to
her right leg and knee and lower back when she slipped while going up steps. The Office
accepted the claim for right lateral meniscus tear and authorized right knee arthroscopic surgery,
which was performed on June 1, 1999. Appellant stopped work on February 15, 1999 and
returned to light-duty work on March 27, 2000. She stopped work on May 22, 2000 and returned
to work for four hours per day on September 12, 2000. Appellant filed a claim for a recurrence
of disability beginning January 31, 2002.
On March 11, 2003 the Office issue a loss of wage-earning capacity decision. It reduced
appellant’s wage-loss compensation, finding that her actual weekly wages of $286.60 as a clerk
effective September 25, 2000 fairly and reasonably represented her wage-earning capacity.
In an August 27, 2004 report, Dr. Charles Xeller, a second opinion Board-certified
orthopedic surgeon, provided a history and results on examination. He diagnosed right knee
progressive degenerative arthritic deterioration and status post right knee lateral partial
meniscectomy and patellar chondroplasty. Dr. Xeller attributed appellant’s current right knee
condition to both her preexisting condition and to the January 13, 1999 employment injury and
subsequent surgery. He also concluded that the January 13, 1999 employment injury caused a
permanent aggravation of her preexisting right knee degenerative condition.
On July 7 and 18, 2005, Dr. William J. Comai, a treating physician, requested
authorization from the Office for right knee total arthroplasty surgery.
On August 29, 2005 the Office referred appellant to Dr. Xeller for a supplemental report
on the issue of whether right knee total arthroplasty surgery was appropriate. In an October 4,
2005 report, Dr. Xeller concluded that surgery was a viable option, but that in view of
appellant’s age he suggested nonsurgerical treatment should be considered first.
In a February 28, 2006 report, Dr. Comai disagreed with Dr. Xeller’s October 4, 2005
report and reiterated his opinion that right knee total arthroplasty surgery was necessary.
On July 24, 2006 the Office referred appellant to Dr. Michael E. Holda, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Drs. Comai
and Xeller on the issue of whether right knee total arthroplasty surgery was appropriate.
On July 25, 2006 appellant filed claims for recurrence of disability beginning
June 20, 2006.1 She submitted a July 18, 2006 disability note from Dr. Comai indicating that she
would be off work for four months. On July 19, 2006 Dr. Comai diagnosed end stage knee
osteoarthritis and reported appellant had “significantly worsening knee pain.” Dr. Comai again
requested authorization for right knee total arthroplasty surgery.
In his September 7, 2006 report, Dr. Holda reviewed the medical evidence, statement of
accepted facts and set fourth findings on physical examination. He diagnosed moderate right
1

The record reflects that appellant stopped work on June 20, 2006 and returned to work on January 4, 2008.

2

knee degenerative arthritis. Dr. Holda opined that appellant had recovered from her the right
lateral meniscus tear. He advised that her right knee degenerative arthritis was unrelated to her
January 13, 1999 employment injury, but was due to her age, the aging process and obesity.
Dr. Holda opined that the proposed total knee arthroplasty surgery was unrelated to appellant’s
accepted January 13, 1999 employment injury and due solely to degenerative disease, the aging
process and obesity. In a supplement report dated November 2, 2005, he opined that her
January 13, 1999 employment injury temporarily aggravated her preexisting right knee arthritic
condition and that she no longer had any residuals or disability due to that injury. Dr. Holda
opined that appellant had recovered from the January 13, 1999 employment injury and the
current work restrictions were due to her obesity and preexisting right knee degenerative
arthritis.
In a December 22, 2006 report, Dr. Comai disagreed with Dr. Holda’s opinion and
reiterated that appellant’s January 13, 1999 employment injury was a significant contribution to
her present degenerative arthritis.
The Office found a conflict in the medical opinion evidence between Dr. Comai and
Dr. Holda as to whether appellant continued to have residuals and disability from her accepted
employment injury. It referred appellant, together with the entire medical record and a statement
of accepted facts, to Dr. Emmanuel Obianwu, a Board-certified orthopedic surgeon, for an
impartial medical examination.
In a June 13, 2007 report, based upon an examination of appellant and review of the
entire medical file and statement of accepted facts, Dr. Obianwu found no objective evidence of
residuals directly attributable to the January 13, 1999 work injury. He advised that appellant’s
current disability was due exclusively to her preexisting right knee degenerative arthritis and was
unrelated to the January 13, 1999 employment injury. Dr. Obianwu noted that her degenerative
arthritis had not been caused or aggravated by the January 13, 1999 employment injury. He
diagnosed moderate degenerative arthritis in both knees. Dr. Obianwu stated that, at the time of
a June 1, 1999 arthroscopy, appellant had degenerative right knee arthritis, which “in any joint is
an age-related condition that generally tends to be progressive.” He noted that “overt arthritic
changes were documented at the time of the surgery” and that her condition was progressive and
age related. Dr. Obianwu stated that the lateral meniscus tear had no impact and had not
aggravated or caused appellant’s current osteoarthritic right knee condition. This was supported
by the fact that appellant had similar changes in her left knee. Dr. Obianwu related that there
were no objective findings that the accepted right lateral meniscus tear was presently active or
disabling. He opined that appellant’s current disability was due to the right knee degenerative
arthritis, which had been recognized at the time of her June 1, 1999 surgery.
By letter dated July 17, 2007, the Office proposed to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Obianwu’s June 13, 2007 report. Appellant
was provided 30 days to submit additional evidence or argument in support of her case. The
Office also found the evidence insufficient to establish a recurrence of disability beginning
June 20, 2006.

3

In a letter dated August 11, 2007, appellant disagreed with the proposed termination,
contending that the medical evidence established that she was disabled and that the January 13,
1999 employment injury had permanently aggravated her preexisting right knee condition
By decision dated August 28, 2007, the Office modified the March 11, 2003 wageearning capacity determination effective September 1, 2007. It found that the Dr. Obianwu’s
medical opinion was sufficient to establish a material change in the employment-related
condition resulting in no loss of wage-earning capacity. The Office found that appellant was not
entitled to medical benefits after September 1, 2007. It also denied her claim for a recurrence of
total disability beginning June 20, 2006.
On September 16, 2007 appellant requested an oral hearing before an Office hearing
representative, which was held on January 25, 2008.
By decision dated April 28, 2008, the Office’s hearing representative affirmed
modification of the March 11, 2003 wage-loss compensation, terminating appellant’s wage-loss
and medical benefits effective September 1, 2008 and the denial of her claim for a recurrence of
disability beginning June 20, 2006. He found that Dr. Obianwu’s report constituted the weight
of the medical evidence that appellant no longer had any residuals or disability due to her
accepted employment injury. The Office hearing representative also found that Dr. Obianwu’s
report established that the worsening of appellant’s knee condition as of June 20, 2006 was
unrelated to the accepted January 13, 1999 employment injury. He denied her claim for a
recurrence of total disability beginning June 20, 2006 as it was not related to her accepted
employment injury.
LEGAL PRECEDENT -- ISSUE 1
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.2 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.3
Section 8123(a) provides in pertinent part: “If there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”4 In situations where
there are opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such

2

M.A., 59 ECAB ___ (Docket No. 07-349, issued July 10, 2008); Harley Sims, Jr., 56 ECAB 320 (2005); Sue A.
Sedgwick, 45 ECAB 211 (1993).
3

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Sherman Preston, 56 ECAB
607 (2005).
4

5 U.S.C. § 8123(a); see Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

4

specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained right lateral meniscus tear and authorized
right knee arthroscopic surgery. On March 11, 2003 it issued a wage-earning capacity decision,
which was based on appellant’s actual earnings working part time in a clerk position. Pursuant
to 5 U.S.C. § 8115, the wage-earning capacity of an employee is determined by actual earnings if
the actual earnings fairly and reasonably represent wage-earning capacity. Once a wage-earning
capacity decision is made, it remains in effect until it is properly modified.6
The Board finds that the Office properly determined that a conflict arose in the medical
opinion evidence as to whether appellant had any disability or residuals due to her accepted
condition. Appellant’s treating physician, Dr. Comai, opined that she had residuals from and
was partially disabled due to, her accepted right knee condition and that her January 13, 1999
employment injury had permanently aggravated her preexisting degenerative arthritis
necessitating surgery. On the other hand, Dr. Holda, a second opinion physician, opined that
appellant had no disability resulting from her accepted condition and that no further treatment
was necessary as her ongoing disability was due to her preexisting degenerative arthritis and
unrelated to the January 13, 1999 employment injury. He had initially been chosen to resolve the
conflict in the medical opinion which existed between Dr. Comai, appellant’s treating physician,
and Dr. Xeller, an Office referral physician, on the issue of whether right knee total arthroplasty
surgery was necessary and should be authorized. The Office properly determined that
Dr. Holda’s report should be treated as a second opinion as he created a new conflict in the
medical opinion evidence when he opined that appellant had no residuals or disability due to the
accepted January 13, 1999 employment injury.
In order to resolve the conflict, the Office referred appellant to Dr. Obianwu for an
impartial medical examination. Dr. Obianwu reviewed the record and statement of accepted
facts and performed a thorough examination of appellant. In a June 13 2007 report, he found
that appellant was not disabled as a result of her accepted conditions and found no objective
evidence of residuals directly attributable to the January 13, 1999 work injury. Dr. Obianwu
determined that degenerative arthritic changes were noted at the time of her June 1, 1999 surgery
and that this type of condition was progressive. He opined that appellant’s current disability and
condition was due to the progressive nature of her arthritis condition and unrelated to the
accepted January 13, 1999 employment injury. Dr. Obianwu stated that there was no evidence
that the accepted right lateral meniscus tear had any impact or aggravated her right knee
osteoarthritic condition. He found that appellant had similar changes in her left knee.
The Board finds that the Office properly relied on Dr. Obianwu’s June 13, 2007 report in
determining that appellant was not disabled as a result of and had no residuals from, her accepted
5

See V.G., 59 ECAB ___ (Docket No. 07-2179, issued July 14, 2008); Darlene R. Kennedy, 57 ECAB
414 (2006).
6

See Katherine T. Kreger, 55 ECAB 633 (2004).

5

employment injury. Dr. Obianwu’s opinion is sufficiently well rationalized and based upon a
proper factual background. He examined appellant thoroughly and reviewed all medical records.
Dr. Obianwu reported accurate medical and employment histories. The Office properly accorded
special weight to the impartial medical specialist’s findings.7
The Board finds that the Office properly modified the wage-earning capacity
determination as the medical evidence established a material change in the nature and extent of
appellant’s employment-related condition. Dr. Obianwu found that appellant’s condition had
resolved and there was no continuing employment-related disability. Based on the evidence of
record, the Office properly modified its wage-earning capacity determination.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement to compensation for disability.8 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.9
ANALYSIS -- ISSUE 2
The issue of termination of medical benefits is separate from the modification of wageearning capacity. The June 21, 2007 decision also found that appellant was not entitled to
medical benefits after September 1, 2007.
As noted, the Office properly referred appellant to Dr. Obianwu to resolve the conflict in
the medical opinion evidence between Dr. Holda and Dr. Xeller on the issue of whether she
continued to have residuals and disability from her accepted employment injury. The June 13,
2007 report of Dr. Obianwu is probative medical evidence that the accepted right knee meniscus
tear was repaired and that appellant had no continuing residuals warranting treatment. The
Board finds that the Office properly relied on Dr. Obianwu’s June 13, 2007 report in determining
that appellant had no residuals from her accepted employment injury. His opinion is sufficiently
well rationalized and based upon a proper factual background. Dr. Obianwu provided a thorough
examination of appellant and reported accurate medical and employment histories. The Office
properly accorded special weight to the impartial medical specialist’s findings.10 Based on this
evidence, it met its burden of proof to terminate medical benefits in this case.
LEGAL PRECEDENT -- ISSUE 3
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
7

Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008); Bryan O. Crane, 56 ECAB 713 (2005).

8

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008).

9

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007).

10

See supra note 7.

6

that light duty can be performed, the employee has the burden to establish, by the weight of
reliable, probative and substantial evidence, a recurrence of total disability.11 As part of this
burden of proof, the employee must show either a change in the nature and extent of the injuryrelated condition or a change in the nature and extent of the light-duty requirements.12
This burden of proof requires that a claimant furnish medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to the employment injury and supports that conclusion
with medical reasoning.13 Where no such rationale is present, the medical evidence is of
diminished probative value.14
An award of compensation may not be based on surmise, conjecture, speculation or
appellant’s belief of causal relationship.15 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents, is sufficient to establish a causal
relationship.16
ANALYSIS -- ISSUE 3
The Board finds that appellant failed to sustain her burden of proof in establishing that
she had a period of recurrent total disability commencing June 20, 2006, due to her accepted
January 13, 1999 injury. There was no evidence presented that appellant’s job requirements had
changed or that she was required to perform duties outside of her job restrictions. The weight of
medical evidence does not establish that appellant’s condition had worsened to the degree that
she was unable to perform the duties of her modified position.
The medical evidence relevant to appellant’ recurrence claim includes a July 18 and 19,
2006 report of Dr. Comai, who merely indicated that she would be off work for four months due
to end stage knee osteoarthritis. He reported that appellant had “significantly worsening knee
pain.” However, Dr. Comai did not explain how appellant’s disability for work was causally
related to her accepted right lateral meniscus tear. The Board has held that medical reports not
supported by medical rationale are of limited probative value.17 The Board finds that
Dr. Comai’s records are of diminished probative value as he did not adequately address the
issues of causal relation or disability for work. Dr. Comai did not provide any opinion
11

S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

12

See Shelly A. Paolinetti, 52 ECAB 391 (2001); see also Terry R. Hedman, 38 ECAB 222 (1986).

13

Ronald A. Eldridge, 53 ECAB 218 (2001).

14

Mary A. Ceglia, 55 ECAB 626 (2004).

15

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

16

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008; Dennis M. Mascarenas, 49 ECAB
215 (1997).
17

S.S., supra note 15; Lucrecia M. Nielson, 42 ECAB 583 (1991).

7

addressing the causal relationship between appellant’s accepted employment injury and her
worsening pain or end stage knee osteoarthritis. As noted, the weight of medical opinion as
represented by Dr. Obianwu found that appellant’s degenerative disease was not caused or
aggravated by her accepted injury, Dr. Comai did not provided rationale on causal relation and
his opinion is of diminished probative value.18
Appellant has not submitted sufficient medical evidence to establish that she was totally
disabled beginning on June 20, 2006 due to her employment-related right lateral meniscus tear.
There is no evidence showing that appellant experienced a change in the nature and extent of the
limited-duty requirements or was required to perform duties which exceeded her medical
restrictions. The medical evidence does not establish that her accepted injury caused disability
commencing June 20, 2006.
CONCLUSION
The Office met its burden of proof to modify the March 11, 2003 wage-earning capacity
determination and find that appellant had no loss of wage-earning capacity as of
September 1, 2007. It also met its burden of proof to terminate medical benefits effective
September 1, 2007. The Board further finds that appellant did not establish a recurrence of total
disability beginning July 20, 2006.

18

Richard A. Neidert, 57 ECAB 474 (2006).

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs’ hearing representative dated April 28, 2008 and of the Office dated
August 28, 2007 are affirmed.
Issued: June 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

